*838Order affirmed, without costs, in the following memorandum: The order of the Appellate Division should be affirmed, without costs, on the sole ground that the proceeding brought pursuant to CPLB article 78 was barred by the four-months period of limitation prescribed (CPLB 217). The court did not reach or consider the petitioner’s argument that he had a constitutional right to be represented by counsel in a parole revocation proceeding. Our determination is, however, without prejudice to any other proceeding which the petitioner may be advised to institute.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.